PER CURIAM.
There was, perhaps, sufficient evidence, though slight, upon the question of negligence on the part of the defendant, and the lack of contributory negligence on the part of the plaintiff, to warrant the submission of those questions to the jury. We are not, however, satisfied that the evidence shows any such injury to the plaintiff as warranted the jury in awarding her the sum of $1,000 as compensation therefor. We do not feel disposed to enter upon the discussion of the evidence in relation to her injuries, ' and the loss occasioned to her thereby. It would, perhaps, be hardly fair to the plaintiff to do so in the event of there being a new trial. We think the verdict should be set aside as excessive, and a new trial granted, unless the plaintiff, within 30 days after service of a copy of the order embodying this decision, stipulates to reduce the amount of the damages to the sum of $500, in which event the judgment, as so modified, should be affirmed, without costs of this appeal to either party.